Citation Nr: 0942740	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-31 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active duty from May 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

In his September 2006 substantive appeal, the appellant 
elected to have a Travel Board hearing.  However, in an April 
2009 statement submitted by his representative, the appellant 
withdrew his hearing request and asked that his claim be 
adjudicated based on the evidence of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service connection is warranted 
for porphyria cutanea tarda due to exposure to Agent Orange 
in Vietnam.

Based upon its review of the appellant's claims folder, the 
Board finds there is a further duty to assist the appellant 
with his claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that medical evidence which suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits may trigger VA's duty to provide a medical 
opinion.  The Court has held that when the medical evidence 
is inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if the record before the Board 
contains insufficient medical information for evaluation 
purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

According to a September 1970 embarkation slip, the appellant 
served in Vietnam and is thus presumed to have been exposed 
to Agent Orange.  The appellant's private medical records 
indicate that he was first diagnosed with porphyria cutanea 
tarda in September 1998.  In a private medical record dated 
March 2004, the appellant's physician stated that Agent 
Orange has been linked to pulmonary fibrosis and some skin 
conditions, and that the appellant has porphyria and 
pulmonary fibrosis.  The physician also noted that he had 
dictated a confirmatory letter in the Veteran's "chart."  
The confirmatory letter to the Veteran, dated September 15, 
1998, is of record.  The VA recognizes limited porphyria 
cutanea tarda and no pulmonary fibrosis connections to 
Vietnam.  The physician did not provide a background for the 
statements.  While the physician's statements suggest there 
may be a medical nexus between the appellant's exposure to 
Agent Orange and his porphyria cutanea tarda, the Board finds 
that the private medical records and additional evidence of 
record are of questionable reliability regarding whether 
there is a medical nexus.  The appellant was not provided 
with a VA opinion on this question.  Therefore, the RO must 
obtain a clarifying medical opinion.

Accordingly, the case is REMANDED for the following action:

1. The appellant's claims file should be 
forwarded to a VA physician for a medical 
opinion for the purpose of determining 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the appellant's 
porphyria cutanea tarda was caused by the 
appellant's service in Vietnam, to include 
exposure to Agent Orange.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The VA clinician is requested to provide a 
thorough rationale for any opinion 
provided, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, established 
medical principles, and the evidence of 
record.  References should be made to 
pertinent documents of record, as 
necessary.  The clinician should review 
the claims folder and this fact should be 
noted in the accompanying medical report.

2. Thereafter, readjudicate the issue on 
appeal of entitlement to service 
connection for porphyria cutanea tarda, to 
include as due to exposure to Agent 
Orange.  If the benefit sought is not 
granted, issue a supplemental statement of 
the case and afford the appellant an 
appropriate opportunity to respond.  The 
case should then be returned to the Board, 
as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


